FILED
                                                                    United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                      Tenth Circuit

                              FOR THE TENTH CIRCUIT                     September 14, 2020
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 TONI R. DONAHUE, individually and on
 behalf of minor D. C. D.,

          Petitioner - Appellant,

 v.                                                         No. 19-3180
                                                (D.C. No. 2:18-CV-02012-CM-JPO)
 KANSAS BOARD OF EDUCATION;                                  (D. Kan.)
 ELENA LINCOLN, individually and as
 Appeal Officer; MARK WARD,
 individually and as Officer of Agency;
 LLOYD SWARTZ, individually and as
 Due Process Hearing Officer; SCOTT
 GORDON, individually and as Officer of
 Agency; RANDY WATSON,
 Commissioner of Education; OLATHE
 SCHOOL DISTRICT USD #233; JOHN
 ALLISON, Superintendent; DEBORAH
 CHAPPELL, individually and as Officer of
 Agency,

          Respondents - Appellees.
                         _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and MORITZ, Circuit Judges.
                 _________________________________


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Toni R. Donahue, proceeding pro se, appeals from the judgment entered

against her dismissing her petition for review. Exercising jurisdiction pursuant to

28 U.S.C. § 1291, we affirm.

      I. Background

      Ms. Donahue’s minor child was a student in Olathe School District USD

No. 233 (“District”). In October 2017, Ms. Donahue filed a request for a special

education due process hearing. She alleged violations of the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. 1 The effective filing

date of the due process complaint 2 is disputed.

      Lloyd Swartz was appointed as the hearing officer. The District filed a

response and a notice of insufficiency, arguing that Ms. Donahue’s due process

complaint omitted information required by statute and should be dismissed due to the

insufficiency. The hearing officer dismissed Ms. Donahue’s due process complaint

as insufficient. Ms. Donahue appealed the dismissal. An appeal review officer




      1
        “The IDEA’s overarching purpose is to ensure that children with disabilities
receive a free appropriate public education . . . that ‘emphasizes special education
and related services designed to meet their unique needs and prepare them for
employment and independent living.’” Chavez ex rel. M.C. v. N.M. Pub. Educ.
Dep’t, 621 F.3d 1275, 1277 (10th Cir. 2010) (quoting 20 U.S.C. § 1400(d)(1)(A)
(2000)).
      2
        Although the form Ms. Donahue filed is captioned as a request for a due
process hearing, the parties and the district court refer to it as a “due process
complaint,” which is the phrasing used in the relevant regulation, 34 C.F.R.
§ 300.507.

                                           2
(Elena Lincoln) concluded that the appeal was untimely and that Ms. Donahue had

not shown good cause for filing an appeal outside the deadline required by statute.

      Ms. Donahue then filed a petition for review, on behalf of herself and her

minor child, seeking judicial review of the hearing officer’s dismissal of her

due process complaint and the appeal review officer’s subsequent dismissal of her

appeal. She stated that she brought the action pursuant to 34 C.F.R. § 300.516,

which is the regulation that addresses the right to judicial review under the IDEA, 3

and 5 U.S.C. § 702, which addresses the right to judicial review under the

Administrative Procedures Act (APA). She also referenced 42 U.S.C. §§ 1983 and

1985 and she asked for a preliminary injunction.

      In her second amended petition, she named as respondents the Kansas Board

of Education, 4 Ms. Lincoln, Mr. Swartz, Scott Gordon, Randy Watson, Mark Ward,

the District, John Allison, and Deborah Chappell. Mr. Gordon, Mr. Watson, and

Mr. Ward are all employees of the Kansas State Department of Education.

Mr. Allison and Ms. Chappell are employees of the District.

      Early in the litigation, Ms. Donahue filed a motion requesting that the

magistrate judge recuse himself from her case. The magistrate judge denied the

motion.



      3
        The statutory provision under the IDEA that provides authority for this
regulation is 20 U.S.C. § 1415(i)(2).
      4
          The official name is the Kansas State Board of Education.

                                           3
      In an order entered on June 20, 2018 (“June 2018 order”), the district court

granted all of the respondents’ motions to dismiss, 5 with the exception of the

District’s motion. Although Ms. Donahue argued otherwise, the court determined

that her action was limited to one for judicial review under the IDEA and that

Ms. Donahue and the District were the only proper parties to such an action. The

court dismissed all the other parties and claims. The court also denied

Ms. Donahue’s request for a preliminary injunction.

      Ms. Donahue filed an interlocutory appeal challenging the district court’s

denial of her request for injunctive relief. This court affirmed the district court’s

decision. Donahue v. Kan. Bd. of Educ., No. 18-3130, 2019 WL 2359370, at *1

(10th Cir. June 4, 2019) (unpublished).

      Briefing proceeded on Ms. Donahue’s remaining claim against the District in

accordance with D. Kan. R. 83.7.1(c)-(d). After briefing concluded, the case was

submitted to the district court to render a decision on the briefs and the administrative

record. See D. Kan. R. 83.7.1(d). The court entered an order on August 21, 2019

(“August 2019 order”), dismissing the petition for lack of subject matter jurisdiction

due to Ms. Donahue’s failure to exhaust her administrative remedies. The court



      5
         Mr. Swartz proceeded pro se in district court. He filed an answer in which he
sought dismissal based on his actions as an independent hearing officer, but he did
not file a formal motion to dismiss. In its June 2018 order, the district court ordered
Ms. Donahue to show cause why Mr. Swartz should not be dismissed for the same
reasons as the other individual respondents. In an order entered August 27, 2018, the
court dismissed Mr. Swartz from the case for the same reasons it dismissed the other
parties as set forth in its June 2018 order.
                                            4
entered a separate judgment that same day. Ms. Donahue now appeals from that

judgment.

       II. Discussion

       We first note that “[a]lthough a pro se litigant’s pleadings are to be construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers, this court has repeatedly insisted that pro se parties follow the same rules of

procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (internal quotation marks, citation, and brackets

omitted). Before we address the issues raised in Ms. Donahue’s pro se brief, we

further note that the Federal Rules of Appellate Procedure require that a party support

their arguments with citations to the record and legal authority, see Fed. R. App. P.

28(a)(8)(A) (appellant’s argument “must contain . . . appellant’s contentions and the

reasons for them, with citations to the authorities and parts of the record on which the

appellant relies”).

       Even with a liberal construction, Ms. Donahue’s opening brief does not raise

any specific argument challenging the district court’s August 2019 order granting the

District’s motion to dismiss for lack of subject matter jurisdiction. We therefore

conclude she has waived any challenge to that decision. See Burke v. Regalado,

935 F.3d 960, 1014 (10th Cir. 2019) (“Issues not raised in the opening brief are

deemed abandoned or waived.” (internal quotation marks omitted)). Ms. Donahue’s

issues in her opening brief challenge rulings in two interlocutory orders—the district

court’s June 2018 order and the magistrate judge’s order denying her recusal motion.

                                           5
Because Ms. Donahue’s notice of appeal stated that she was appealing from the final

judgment, we have jurisdiction to review these earlier interlocutory decisions. See

AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552 F.3d 1233,

1236-37 (10th Cir. 2009) (“Under this circuit’s precedent, a notice of appeal

designating the final judgment necessarily confers jurisdiction over earlier

interlocutory orders that merge into the final judgment.”).

      We review de novo the district court’s decision to grant the respondents’

motions to dismiss. See Wyoming v. U. S. Dep’t of Interior, 839 F.3d 938, 942

(10th Cir. 2016). We review for abuse of discretion the magistrate judge’s decision

denying Ms. Donahue’s recusal motion. See Bryce v. Episcopal Church in the

Diocese of Colo., 289 F.3d 648, 659 (10th Cir. 2002).

      A. Denial of Request for Preliminary Injunction

      Ms. Donahue first argues that the district court erred in denying her request for

a preliminary injunction. She fails to acknowledge, however, that she previously

filed an interlocutory appeal from the district court’s denial of her request for

injunctive relief, and this court affirmed the district court’s decision. See Donahue,

2019 WL 2359370, at *1. We therefore conclude that Ms. Donahue’s argument is

barred by the law-of-the-case doctrine. Under that doctrine, “when a court rules on

an issue of law, the ruling should continue to govern the same issues in subsequent

stages in the same case.” Fish v. Schwab, 957 F.3d 1105, 1139 (10th Cir. 2020)

(internal quotation marks omitted), petition for cert. filed, No. 20-109 (U.S. July 28,

2020). And “the decision of the appellate court establishes the law of the case and

                                            6
ordinarily will be followed by both the trial court on remand and the appellate court

in any subsequent appeal.” Id. (internal quotation marks omitted). While some

preliminary-injunction decisions do not establish law of the case, we have held that

“a fully considered appellate ruling on an issue of law made on a preliminary

injunction appeal becomes the law of the case for further proceedings in the trial

court on remand and in any subsequent appeal.” Id. at 1140 (internal quotation

marks, brackets and ellipsis omitted).

      In denying her request for preliminary injunctive relief, the district court

determined that Ms. Donahue “ha[d] identified no evidence of irreparable injury, as

all of the allegations in [her] motion occurred in the past. [Ms. Donahue] no longer

lives in the school district, and has not indicated that she intends to return.” R., Vol.

I at 350. In her appeal, Ms. Donahue “argue[d] that her allegations of past

misconduct are adequate to establish irreparable harm, even though she no longer

lives in the school district and has not shown an intent to return.” Donahue, 2019
WL 2359370, at *2. But we held that “allegations of past harm are inadequate to

establish irreparable harm,” because “[t]he purpose of a preliminary injunction is not

to remedy past harm but to protect plaintiffs from irreparable injury that will surely

result without their issuance.” Id. (internal quotation marks and emphasis omitted).

      Our fully considered appellate ruling on a legal issue—that allegations of past

harm cannot establish irreparable harm—is law of the case on the denial of

Ms. Donahue’s request for a preliminary injunction.



                                            7
      B. Applicability of the Administrative Procedures Act

      In district court, Ms. Donahue argued that she was not bringing an action for

judicial review under the IDEA, but instead she was bringing an action for judicial

review under the APA, 5 U.S.C. § 701 et seq. The court rejected her argument,

explaining that the APA “applies to review of federal agency decisions—not state

agency decisions.” R., Vol. I at 344. For support, the court cited to the APA’s

definition of “agency,” which is “each authority of the Government of the United

States.” 5 U.S.C. § 701(b)(1). The APA provides that “[a] person suffering legal

wrong because of agency action, or adversely affected or aggrieved by agency action

within the meaning of a relevant statute, is entitled to judicial review thereof.” Id.

§ 702 (emphasis added).

      In her appellate brief, Ms. Donahue argues that the district court erred in

determining that the APA only applies to federal agencies. She cites to two state

cases—one from Arkansas and one from Iowa—that involved the applicability of

state administrative procedure acts to state agency action. See Aplt. Br. at 9 (citing

Ark. State Bd. of Educ. v. Purifoy, 731 S.W.2d 209 (Ark. 1987) and Lewis Cent.

Educ. Ass’n v. Iowa Bd. of Educ. Exam’rs, 625 N.W.2d 687, 690 (Iowa 2001)).

Those cases have no relevance here as they did not involve the ability of a party

aggrieved by state agency action to seek judicial review under the federal APA.

      Ms. Donahue also cites to Kelley v. Metropolitan County Board of Education

of Nashville & Davidson County, 372 F. Supp. 528 (M.D. Tenn. 1973), to support her

argument. But that case involved “acts by federal officers that were alleged to be

                                            8
unconstitutional.” Id. at 537. Specifically, the third-party plaintiffs, who were

members of the City Council with children attending Nashville public schools,

alleged that federal officers who were charged with providing federal assistance

under the Emergency School Assistance Program “to fund transportation expense and

the purchase of buses pursuant to court-ordered desegregation plans,” refused to

provide funds in accordance with that program. Id. at 533. The district court

concluded it did have jurisdiction over the action against the federal officers under

the APA and 28 U.S.C. § 1361. Id. at 540. The Kelley decision does not support

Ms. Donahue’s argument that the APA applies to state agency action; rather, Kelley

involved a claim against federal officers charged with implementing a federal

program. 6

      The district court did not err in determining that the APA does not apply to

Ms. Donahue’s request for judicial review of state agency action.

      C. Dismissal of the Individual Respondents and the State Board of Education

      The district court dismissed all of the individual respondents and the Kansas

State Board of Education after concluding that they were not proper parties to an



      6
         In this section of her brief, Ms. Donahue also argues that she is entitled to
judicial review under a state statute. She contends that the actions of the state agency
“are reviewable under the Kansas Judicial Review Act [KJRA], which is an act
created under the Kansas Administrative Procedure Act.” Aplt. Br. at 10-11. She
further contends that “the KJRA is virtually identical to [the APA]” and she asserts
“that pendant jurisdiction should apply.” Id. at 11. As the district court explained in
its order, “[i]f [Ms. Donahue] had asked for judicial review in state court, the KJRA
would have governed the action. But it does not govern procedure in federal court.”
R., Vol. I at 345-46 (citations omitted). Ms. Donahue’s argument fails to
                                           9
IDEA action for judicial review. The court determined that Ms. Donahue and the

District were the only proper parties.

      Ms. Donahue argues that the district court erred in this determination and that

additional parties may be added to her petition for judicial review. We conclude this

issue is moot. As noted above, Ms. Donahue failed to raise any argument

challenging the court’s August 2019 order dismissing her petition for judicial review

for lack of subject matter jurisdiction. Because the dismissal of her petition for

judicial review stands unchallenged and therefore no parties could be added to that

petition, it would be impossible for this court to grant any effective relief on this

issue. See Ind v. Colo. Dep’t of Corr., 801 F.3d 1209, 1213 (10th Cir. 2015) (“In

deciding whether a case is moot, the crucial question is whether granting a present

determination of the issues offered will have some effect in the real world. When it

becomes impossible for a court to grant effective relief, a live controversy ceases to

exist, and the case becomes moot.” (internal quotation marks omitted)).

      D. Dismissal of Claims Other than Claim for Judicial Review

      Ms. Donahue asserts that her “claims against the collective defendants were

not yet presented” and “[t]o dismiss claims that had not yet been presented, was

premature and violated [her] substantive right to due process.” Aplt. Br. at 14. She

fails to explain, however, what claims she had not yet presented that were dismissed




acknowledge the court’s decision on this issue and likewise fails to demonstrate that
she is entitled to judicial review in this action under the KJRA.

                                            10
or how her due process rights were violated. She also provides no citations to the

record or legal authority for this argument. We conclude this portion of her argument

is too conclusory to preserve appellate review. See Burke, 935 F.3d at 1014

(“Cursory statements, without supporting analysis and case law are inadequate to

preserve an issue.” (internal quotation marks omitted)). Ms. Donahue has therefore

waived this portion of her argument by not adequately briefing it. See id. (“[A]n

appellant may waive an issue by inadequately briefing it.”)

      Ms. Donahue further asserts that she was only required to file a form petition

and she should be allowed to amend her petition. Ms. Donahue did file a motion for

leave to amend her petition to add new parties—the District, Ms. Chappell and

Mr. Allison. The district court granted that motion. Ms. Donahue never asked the

court for leave to amend her petition to add additional claims. Given these

circumstances, there would be no reason for the court to sua sponte grant her leave to

amend her petition when she made no request for that relief.

      Ms. Donahue also refers to the local rule governing review of agency actions

and argues that she was only required to file a simple petition. 7 But the court did




      7
         A petition for judicial review of agency action can be a simple petition. See
D. Kan. R. 83.7.1(a)(1). But if Ms. Donahue was seeking to bring additional claims
for relief other than a claim for judicial review, then she was required to file a
pleading that contained “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. App. P. 8(a)(2). Other than her request for a
preliminary injunction, which has already been resolved, Ms. Donahue’s petition did
not set forth a short and plain statement of any other claim showing she was entitled
to relief. See R., Vol. I at 151-52.
                                           11
consider her claim for judicial review under the IDEA consistent with Rule 83.7.1 of

the local rules for the District of Kansas.

      Finally, although not addressed in this section of her brief, Ms. Donahue

argues that “the court incorrectly determined that 42 U.S.C. § 1983 and § 1985

claims are not allowed in relation to the administrative hearings under IDEA 2004,

which are governed by the APA (1983 claims are permitted in APA cases).” Aplt.

Br. at 17. First, we have already determined that the APA does not apply to

Ms. Donahue’s claim for judicial review of state agency action. Second, although

Ms. Donahue’s petition for review did reference §§ 1983 and 1985, other than the

request for preliminary injunctive relief, the petition did not include any allegations

about the individual respondents’ conduct. See R., Vol. I at 151-52. To the extent

Ms. Donahue was seeking relief under § 1983 for IDEA violations, the district court

correctly determined that “§ 1983 is not a proper avenue for IDEA violations.”

R., Vol. I at 344 (citing Padilla ex rel. Padilla v. Sch. Dist. No. 1 in City & Cty. of

Denver, 233 F.3d 1268, 1272 (10th Cir. 2000)). In Padilla, we explained that

“§ 1983 may not be used to remedy IDEA violations.” 233 F.3d at 1274. To the

extent Ms. Donahue was seeking relief under § 1983 or § 1985 for non-IDEA

violations, she failed to allege any facts to support those claims and therefore those

claims were properly dismissed.




                                              12
      E. Dismissal of Ms. Donahue’s Minor Child and Denial of Motion to Appoint

Counsel

      The district court determined that—to the extent Ms. Donahue sought to

proceed on behalf of her minor child—she was not permitted to do so because she

was proceeding pro se. As the court explained, “[a] pro se plaintiff may not represent

another party—even her own child.” R., Vol. I at 342 (citing Meeker v. Kercher,

782 F.2d 153, 154 (10th Cir. 1986)). The court therefore dismissed any claims on

behalf of Ms. Donahue’s minor child. The court also overruled Ms. Donahue’s

objection to the magistrate judge’s denial of her motion for appointment of counsel.

      Ms. Donahue asserts that she was “denied . . . the right to counsel.” Aplt. Br.

at 15. The district court explained that the magistrate judge “reasonably applied the

factors of Long v. Shillinger, 927 F.2d 525, 527 (10th Cir. 1991) and recognized

there is no constitutional right to appointed counsel in civil actions.” R., Vol. I at

343. Long identifies the factors courts should consider to determine if the denial of

counsel would result in fundamental unfairness. 927 F.2d at 527. The district court

concluded that “there is no indication that denial of counsel in this case would be

fundamentally unfair.” R., Vol. I at 343.

      Without any citation to legal authority or the record, Ms. Donahue argues that

it was fundamentally unfair to deny her motion to appoint counsel. She also

argues—again without citation to legal authority—that “[u]nder federal law, the

minor child is entitled to legal representation as part of due process, to understand the

charges, to face the accusers, to have a day in court to answer for the alleged criminal

                                            13
activity.” Aplt. Br. at 15-16. We conclude Ms. Donahue waived her challenges to

the dismissal of her minor child and the denial of her motion to appoint counsel by

failing to adequately brief them. See Burke, 935 F.3d at 1014.

      F. Denial of Recusal Motion

      Ms. Donahue states that she “filed a motion for recusal for [J]udge O’[H]ara

based on her family history with his previous law firm Shughart Thompson, and

Kilroy.” Aplt. Br. at 16. But she does not argue for reversal based on the allegations

of bias involving her family and Judge O’Hara’s law firm that she raised in her

recusal motion; instead, she argues that allegations of bias against Judge O’Hara

involving an unidentified complainant demonstrate he has a clear bias. Compare

Supp. R. at 5-6 with Aplt. Br. at 16. But Ms. Donahue is raising this argument for

the first time on appeal and “[w]e ordinarily deem arguments that litigants fail to

present before the district court but then subsequently urge on appeal to be forfeited.”

Havens v. Colo. Dep’t of Corr., 897 F.3d 1250, 1259 (10th Cir. 2018). “Typically,

such arguments ‘may form a basis for reversal only if the appellant can satisfy the

elements of the plain error standard of review.’” Id. (quoting Richison v. Ernest

Grp., Inc., 634 F.3d 1123, 1130 (10th Cir. 2011)). Ms. Donahue, however, did not

argue for plain-error review of her new argument in her appellate brief and we have

explained that “the failure to argue for plain error and its application on appeal—

surely marks the end of the road for an argument for reversal not first presented to

the district court.” Richison, 634 F.3d at 1131. We therefore conclude that

Ms. Donahue has effectively waived her new argument and we decline to review it at

                                          14
all. See Havens, 897 F.3d at 1261. Consequently, we uphold the magistrate judge’s

denial of Ms. Donahue’s recusal motion on the grounds stated in the order denying

the motion.

      G. Judge Murguia investigation

      Ms. Donahue references a misconduct investigation involving Judge Murguia,

who was the district court judge that presided over her case. She asserts that this

investigation “presents a clear manifest conflict with the current case.” Id. at 17. But

the misconduct investigation was not related in any way to Ms. Donahue’s case and

does not provide a basis to reverse the district court’s judgment.

      III. Conclusion

      For the foregoing reasons, we affirm the district court’s judgment.


                                            Entered for the Court


                                            Jerome A. Holmes
                                            Circuit Judge




                                           15